Case: 1:17-md-02804 Doc #: 3251-1 Filed: 04/02/20 1 of 11. PageID #: 492382




                  Exhibit 1
   Case: 1:17-md-02804
19-08289-rdd   Doc 168 Doc
                       Filed#:03/30/20
                               3251-1 Filed: 04/02/20
                                        Entered       2 of16:29:49
                                                03/30/20   11. PageID #: 492383
                                                                    Main Document
                                    Pg 1 of 26



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                Chapter 11
PURDUE PHARMA L.P., et al.,                           Case No. 19-23649 (RDD)
              Debtors.1                               (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                      Adv. Pro. No. 19-08289
              Plaintiffs
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
              Defendants.


     EIGHTH AMENDED ORDER PURSUANT TO 11 U.S.C. § 105(a) GRANTING
               MOTION FOR A PRELIMINARY INJUNCTION

                                                         18 Motion




                                                         Code

                                              Rules

                                                Defendants




                                                                         EXHIBIT 1
19-08289-rdd   Doc 168 Doc
   Case: 1:17-md-02804 Filed#:03/30/20  Entered
                               3251-1 Filed:    03/30/20
                                             04/02/20 3 of16:29:49  Main
                                                           11. PageID    Document
                                                                      #: 492384
                                    Pg 2 of 26




                                      Actions




        Defendants




                                Parties




                                                                     EXHIBIT 1
19-08289-rdd   Doc 168 Doc
   Case: 1:17-md-02804 Filed#:03/30/20  Entered
                               3251-1 Filed:    03/30/20
                                             04/02/20 4 of16:29:49  Main
                                                           11. PageID    Document
                                                                      #: 492385
                                    Pg 3 of 26



                                                   Claims




                                                                             11

Hearing                                                      6 Hearing




                                       4 Motion




                                                                     EXHIBIT 1
19-08289-rdd   Doc 168 Doc
   Case: 1:17-md-02804 Filed#:03/30/20  Entered
                               3251-1 Filed:    03/30/20
                                             04/02/20 5 of16:29:49  Main
                                                           11. PageID    Document
                                                                      #: 492386
                                    Pg 4 of 26




        18 Hearing




                                         Families




                                                                     EXHIBIT 1
   Case: 1:17-md-02804
19-08289-rdd   Doc 168 Doc
                       Filed#:03/30/20
                               3251-1 Filed: 04/02/20
                                        Entered       6 of16:29:49
                                                03/30/20   11. PageID #: 492387
                                                                    Main Document
                                    Pg 5 of 26




                                                                     EXHIBIT 1
19-08289-rdd   Doc 168 Doc
   Case: 1:17-md-02804 Filed#:03/30/20  Entered
                               3251-1 Filed:    03/30/20
                                             04/02/20 7 of16:29:49  Main
                                                           11. PageID    Document
                                                                      #: 492388
                                    Pg 6 of 26




                                                       Opt-Out Parties

                                                                       Amended Order

      Pursuant To 11 U.S.C. § 105(a) Granting Motion For A Preliminary Injunction




             Date                                                               Notice




                                                                             EXHIBIT 1
19-08289-rdd
   Case: 1:17-md-02804
               Doc 168 Doc
                       Filed#:03/30/20
                               3251-1 Filed:
                                        Entered
                                             04/02/20
                                                03/30/20
                                                      8 of16:29:49
                                                           11. PageID
                                                                    Main
                                                                      #: 492389
                                                                         Document
                                    Pg 7 of 26




                          re: Purdue Pharma, L.P. et al.

                             Stipulation




                                                                     EXHIBIT 1
19-08289-rdd   Doc 168 Doc
   Case: 1:17-md-02804 Filed#:03/30/20  Entered
                               3251-1 Filed:    03/30/20
                                             04/02/20 9 of16:29:49  Main
                                                           11. PageID    Document
                                                                      #: 492390
                                    Pg 8 of 26




                                 Action

                                          Plaintiff



         Documents




                                                                     EXHIBIT 1
19-08289-rdd  Doc 168 Doc
  Case: 1:17-md-02804  Filed
                           #: 03/30/20  Entered
                              3251-1 Filed:      03/30/20
                                             04/02/20     16:29:49
                                                      10 of         Main
                                                            11. PageID #: Document
                                                                          492391
                                    Pg 9 of 26




                                                                      EXHIBIT 1
19-08289-rdd
  Case: 1:17-md-02804
              Doc 168 Doc
                       Filed
                           #: 03/30/20
                              3251-1 Filed:
                                        Entered
                                             04/02/20
                                                 03/30/20
                                                      11 of
                                                          16:29:49
                                                            11. PageID
                                                                    Main
                                                                       #: Document
                                                                          492392
                                    Pg 10 of 26




                                                                      EXHIBIT 1
